Citation Nr: 1428164	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  10-43 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for residuals of a traumatic brain injury (TBI) to include headaches and cognitive disorder. 

3.  Entitlement to service connection for a skin disorder.  

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.

5.  Entitlement to service connection for the loss of the two top middle teeth, claimed as the residuals of dental trauma.  

6.  Entitlement to service connection for loss of sense of smell.

7.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).  
REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to January 1975, when he was discharged while still in trainee status.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 RO decision.  The appeal was remanded in April 2013 for further evidentiary development and again in October 2013 to provide the Veteran with a hearing before a Veterans Law Judge.  The Veteran presented sworn testimony during a hearing before the undersigned Veterans Law Judge in March 2014. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action on his part is required.


REMAND

General development

In attempting to corroborate the Veteran's assertions that he has had the claimed disabilities since his time in service, identifying medical records and lay evidence showing the existence of these disabilities more proximate to his time in service is important.  

During the hearing the Veteran testified that while he was in service, he had gone home for leave at Christmas, which was after the alleged assault and battery had occurred.  He stated that he sought medical treatment at Methodist Hospital in Gary, Indiana, and that he had visited a Dr. Romero.  In August 2008, the Methodist Hospital provided a statement that they only maintained records for ten years.  As such, contemporaneous confirmation of the Veteran's physical condition in December 1974 does not appear to be available.  The Veteran has not identified Dr. Romero with enough specificity for the VA to request records from him, although he testified during the hearing that Dr. Romero was deceased.  Thus, it is likely these records are also unavailable.  

The Veteran has reported receiving mental health and substance abuse treatment from the Jesse Brown VA in Chicago.  No such records are contained in his claims file for review by adjudicators.  Any VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Furthermore, to the extent that these VA records may predate the ones available for review, they may contain information showing his physical condition at a time more proximate to service. 

In the same vein, the earliest VA treatment records available for review generated by the St. Cloud VA Medical Center and the Minneapolis VA Medical Center are dated in 2008.  None of these records reflect an intake evaluation or an initial visit for purposes of establishing treatment.  There is also a reference in one record to a 2006 visit to the VAMC Minneapolis Emergency Room.  Therefore, upon remand, the RO should ascertain whether earlier VA treatment records exist, and if so, obtain them for inclusion in the Veteran's claims file.  As the case is being remanded, the Veteran's more recent VA treatment records should be updated for the file.  Bell.

The Veteran has been incarcerated for various periods of time since service.  The RO did obtain his medical records from the Minnesota Department of Corrections dated from the mid-1990s until his release in 2007.  However, it appears this lengthy period of incarceration began in approximately 1989, and medical records from 1989 to the mid-1990s are not of record.

During the hearing on appeal, the Veteran testified that he continues to receive psychological care from a Dr. Conner, who has submitted a May 2013 statement for the file.  The undersigned Judge held the record open for sixty days to give the Veteran and his representative an opportunity to obtain updated records from Dr. Conner; however no such records were received.  As the case is being remanded, another request should be made for records subsequent to May 2013 from Dr. Conner.

PTSD and loss of teeth

The Veteran claims PTSD based on a personal assault in service.  Specifically, he has reported that while in basic training, he was assaulted by four drill sergeants in December 1974.  To that effect, the Veteran's mother submitted a statement dated August 2008 in which she recounted getting a telephone call from the Veteran in service in which he indicated that he was attacked by several drill sergeants.  He asserts that he was hit in the mouth with a sidearm, and lost his two front teeth.

Service personnel records dated January 1975 also described the Veteran as having a poor attitude toward military authority and his peers, being uncooperative with drill sergeants, and being a disruptive influence in the platoon.  Indeed, his discharge from service was based upon failure to respond to multiple counsellings regarding his attitude problems.  Nothing in the Veteran's service personnel records could be interpreted as showing that he was physically assaulted during service, however.  Furthermore, the loss of his two teeth is not documented in his service records.  The Veteran asserts that this lack of documentation was part of his deal to be discharged with an honorable discharge, that he exchanged the right to have a medical examination at discharge for receiving an honorable character of discharge. 

Because the evidence of record currently reflects a diagnosis of PTSD from a private psychologist who has treated the Veteran and the dental records establish the absence of his two front teeth, the Board finds that further evidentiary development aimed at verifying the Veteran's stressor event must be undertaken.  During the March 2014 hearing on appeal, he testified that there was a full legal investigation into the conduct of the four sergeants who assaulted and battered not only him but several other African American soldiers.  If such an investigation was indeed conducted, reports reflecting it should be obtainable to support the Veteran's claims.  Thus, upon remand, the request should be referred to the appropriate historical research experts.

Loss of sense of smell

The Veteran contends that during basic training he was exposed to gas which caused him to lose his sense of smell.  In the April 2013 remand, the Board ordered that the Veteran be provided with a VA examination to determine whether the Veteran currently has a disorder manifested by loss of sense of smell, and if so, whether such disorder is related to his military service.  It does not appear that such an examination was performed.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the veteran to develop the facts pertinent to the claim.  Furthermore, the RO is required to fully complete the development ordered by the Board.  Stegall v. West, 11 Vet. App. 268 (1998); Ascherl v. Brown, 4 Vet. App. 371, 377 (1993). 


TDIU

As multiple appealed claims for service connection have not yet been adjudicated, the Board cannot adjudicate the claim for a TDIU and it must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless all issues have been considered).

With regard to the Veteran's claim for TDIU, it appears that he has applied for Social Security Disability benefits predicated upon unemployability upon more than one occasion.  A September 2010 VA memorandum outlines the RO's attempts to obtain Social Security records pertaining to the Veteran.  It was determined that no medical records had been collected by that agency, or if they had, such records were unavailable.  However, subsequent to 2010, several of the Veteran's VA and private medical providers have noted that the Veteran was in the process of applying or intended to apply for Social Security Disability benefits again.  If the Veteran is currently receiving disability benefits from the Social Security Administration (SSA), the VA has a duty to consider the same evidence considered by that agency in making any decision regarding entitlement to VA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In any case, upon remand, the RO should ascertain whether the Social Security Administration has subsequently developed any medical evidence pertaining to the Veteran, and if so, should request copies of such medical evidence, and should also obtain copies of any administrative determinations pertaining to the Veteran.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should obtain all records of VA medical treatment afforded to the Veteran at:
* the Jesse Brown VA Medical Center and all associated clinics, at any time from 1975 until the present; 
* the Minneapolis VA Health Care System, between 1975 and 2008 and after 2013; 
* and the St. Cloud VA Health Care System, between 1975 and 2008, and after 2010. 

Any archived records should be retrieved from storage.  

2.  After securing the necessary release, the RO should request any records dated after May 2013 from Dr. Conner.  If the records are not available, advise the Veteran.

3.  Ask the Veteran to sign a release for the state(s) where he was incarcerated from approximately 1989 until he was transferred to Minnesota in the mid-1990s.  Then, requests for such records should be made, and the Veteran advised if any records are not available.

4.  The RO should obtain from the Social Security Administration the adjudicative records pertinent to any  claim(s) for Social Security disability benefits filed by the Veteran after 2010, as well as the medical records relied upon concerning such claim(s).  

5.  Contact the National Personnel Records Center, and the Joint Services Records Research Center (JSRRC), or any other Agency deemed necessary to locate any reports of an investigation at Fort Jackson South Carolina into the actions of four sergeants who assaulted and battered several African American soldier trainees including the Veteran in December 1974.  

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile.

6.  The Veteran should be afforded a VA examination to determine whether the Veteran has a current disorder manifested by loss of sense of smell, and if so, whether such disorder may be medically related to his military service.  The claims folder should be made available to the examiner for review before the examination.  All indicated tests and studies should be accomplished.  The examiner should then offer an opinion as to whether any disorder manifested by loss of sense of smell is more, less, or equally likely to be etiologically related to his period of active service.

7.  After the development requested above has been completed to the extent possible, the RO should again review the record.  Any additional evidentiary development which may become apparent should be accomplished at this point.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

